DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation "the endplate" twice in the last paragraph.  Claim 4 recites the limitation “the endplate” in line 1.  There is insufficient antecedent basis for this limitation in the claims.  It is noted that claim 1 has been amended to recite first and second endplates.  Thus, it is unclear whether “the endplate” should refer to the first endplate, the second endplate, or both the first and second endplates.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dudasik (US 2010/0004657 A1) in view of Cauthen (US 6,019,792 A) and William et al. (US 2004/0010316 A1).
Claim 1. Dudasik discloses an intervertebral implant (implant 100), comprising: an implant body having at first and second endplates (top element 102 and bottom 
Claim 4. Dudasik discloses that the endplate defines a rear end (posterior end 112), a front end (anterior end 114) spaced forward from the rear end, laterally opposed sides (sides 118, 120) that extend between the front and rear ends and a longitudinal axis (extends parallel to the rows of teeth 122) that extends centrally between the laterally opposed sides from the rear end to the front end and defines a first lateral portion (from the longitudinal axis to side 118) on one side of the longitudinal axis and a second lateral portion (from the longitudinal axis to side 120) on the opposite side of the longitudinal axis (Figs. 1-6B).
Claim 5. Dudasik discloses that the at least one bone fixation spike is a first bone fixation spike, the implant further comprising a second bone fixation spike (another of teeth 122) projecting from the first lateral portion of the bone facing surface, the second bone fixation spike defining at least one outer surface between a base (portion of tooth 122 attached to surface 106) and a tip (pointed portion of tooth 122 as shown in Fig. 2G) and defining a recess (other of depressions 121) extending into the outer surface at a location between the base and the tip (see Figs. 2A and 2C) (Figs. 1-6B).
Claim 6. Dudasik discloses that the recess of the second bone fixation spike faces away from the longitudinal axis of the bone facing surface (see Fig. 2C) (Figs. 1-6B).
Claim 7. Dudasik discloses a third bone fixation spike (a third of teeth 122) projecting out from the second lateral portion of the bone facing surface, the third bone fixation spike defining at least one outer surface extending between a base (portion of tooth 122 attached to surface 106) and a tip (pointed portion of tooth 122 as shown in Fig. 2G) (Figs. 1-6B).
Claim 8. Dudasik discloses that the tip of the third bone fixation spike is outwardly spaced from the bone facing surface (see Fig. 2G) (Figs. 1-6B).
Claim 9. Dudasik discloses a fourth bone fixation spike (a fourth of teeth 122) projecting out from the second lateral portion of the bone facing surface, the fourth bone fixation spike defining at least one outer surface extending between a base (portion of tooth 122 attached to surface 106) and a tip (pointed portion of tooth 122 as shown in Fig. 2G), wherein the tip of the fourth bone fixation spike is outwardly spaced from the bone facing surface (see Fig. 2G) (Figs. 1-6B).
Claim 11. Dudasik discloses that the first and second bone fixation spikes are laterally offset from each other relative to the longitudinal axis (Figs. 1-6B).  Note that the teeth 122 adjacent side 118 are laterally offset from teeth 122 adjacent side 120.
Claim 12. Dudasik discloses that the third and fourth bone fixation spikes are laterally offset from each other relative to the longitudinal axis (Figs. 1-6B).  Note that the teeth 122 adjacent side 118 are laterally offset from teeth 122 adjacent side 120.
Dudasik fails to disclose that the joint is a joint member positioned between the first and second endplates, the joint member defining a first surface for engaging the first endplate and a second surface for engaging the second endplate, wherein the endplate further comprises an inner surface in contact with the joint member and opposite the outer transverse bone facing surface (claim 1), that the second portion of the recess extends into the outer transverse bone facing surface and the recess terminates within the endplate at a second end that is disposed between the inner surface and the outer transverse bone facing surface (claim 1), that the at least one bone fixation spike and the outer transverse bone facing surface combine so as to define an enclosed perimeter of the first end of the recess (claim 3), that the recess of the first bone fixation spike faces towards the longitudinal axis of the bone facing surface (claim 6), that the third bone fixation spike defines a recess extending into the outer surface at a location between the tip and the base (claim 8), that the fourth bone fixation spike defines a recess extending into the outer surface at a location between the tip and the base (claim 9), and that the recess of the third bone fixation spike faces towards the longitudinal axis of the bone facing surface and the recess of the fourth claim 10).
However, Dudasik discloses that depressions 121 can be used for receiving bone-growth inducing material (see para. 0126).
	Cauthen teaches an intervertebral implant (implant 10), comprising: an implant body having at least one endplate (first element 20), the endplate comprising an outer transverse bone facing surface (outer wall 60) configured to engage a respective adjacent vertebral surface, at least four bone fixation projections (threads 80) projecting out from the bone facing surface, the bone fixation projections each defining at least one outer surface extending between a base (root of thread) and a tip (crest of thread), and a joint member (concave surface 46) configured to be carried by the endplate, the joint member defining a rounded surface that is configured to provide an articulating joint with a rounded surface of a complementary joint member (convex surface 48) carried by a second endplate (second element 22), wherein the tip is outwardly spaced from the bone facing surface (see Fig. 2), and each bone fixation projection defines a recess (openings 32) extending into the outer surface at a location between the tip and the base (see Fig. 1), wherein the recess extends from a first end having a first portion that extends into the bone fixation projection (see Fig. 1) and a second portion that extends into the outer transverse bone facing surface (see Figs. 1 and 3), and wherein the endplate further comprises an inner surface (surface 40) opposite the outer transverse bone facing surface, and the recess terminates within the endplate at a second end that is disposed between the inner surface and the outer transverse bone facing surface (see Fig. 3) (Figs. 1-3).  Cauthen teaches that each bone fixation 
	William et al. teach an intervertebral implant comprising: an implant body having first and second endplates (first anchor plate 16 and second anchor plate 20), the first endplate comprising an outer transverse bone facing surface (surface with anchoring elements 24), a joint member (concave body 18 and convex body 22) positioned between the first and second endplates, the joint member defining a first surface (surface of concave body 18 in contact with interior surface 48) for engaging the first endplate and a second surface (surface of convex body 22 in contact with interior surface 84) for engaging the second endplate, wherein the endplate further comprises an inner surface (interior surface 48) in contact with the joint member and opposite the outer transverse bone facing surface (Figs. 1-15).  The joint member is detachable from the first and second endplates (see para. 0059) such that the joint member comprises replaceable components to enable the surgeon to customize the implant to a particular patient (see para. 0058).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the implant of Dudasik such that each bone fixation spike includes the recess and chamber configuration taught by Cauthen, in order to better claims 1, 3, 6, and 8-10 regarding the first, second, third, and fourth bone fixation spikes and their respective recesses.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the implant of Dudasik such that the joint is a joint member positioned between the first and second endplates, the joint member defining a first surface for engaging the first endplate and a second surface for engaging the second endplate, wherein the endplate further comprises an inner surface in contact with the joint member and opposite the outer transverse bone facing surface (claim 1) such that the joint member is detachable from the first and second endplates, as suggested by William et al., as such a joint member comprises replaceable components to enable the surgeon to customize the implant to a particular patient.
Claims 14-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dudasik (US 2010/0004657 A1) in view of Cauthen (US 6,019,792 A) and Carls et al. (US 2008/0161930 A1).
Claim 14. Dudasik discloses an intervertebral implant (implant 100), comprising: an implant body having at least one endplate (top element 102) defining a rear end (posterior end 112), a front end (anterior end 114) spaced forward from the rear end, laterally opposed sides (sides 118, 120) that extend between the front and rear ends, the endplate comprising an outer transverse bone facing surface (surface 106) configured to engage a respective adjacent vertebral surface, the endplate defining a longitudinal axis (extends parallel to the rows of teeth 122) that extends centrally 
Claim 15. Dudasik discloses a third bone fixation spike (a third of teeth 122) projecting out from the second lateral portion of the bone facing surface, the third bone fixation spike defining at least one outer surface extending between a base (portion of tooth 122 attached to surface 106) and a tip (pointed portion of tooth 122 as shown in Fig. 2G) (Figs. 1-6B).
Claim 16. Dudasik discloses that the tip of the third bone fixation spike is outwardly spaced from the bone facing surface (see Fig. 2G) (Figs. 1-6B).
Claim 17. Dudasik discloses a fourth bone fixation spike (a fourth of teeth 122) projecting out from the second lateral portion of the bone facing surface, the fourth bone fixation spike defining at least one outer surface extending between a base (portion of tooth 122 attached to surface 106) and a tip (pointed portion of tooth 122 as shown in Fig. 2G), wherein the tip of the fourth bone fixation spike is outwardly spaced from the bone facing surface (see Fig. 2G) (Figs. 1-6B).
Claim 19. Dudasik discloses that the first and second bone fixation spikes are laterally offset from each other relative to the longitudinal axis (Figs. 1-6B).  Note that the teeth 122 adjacent side 118 are laterally offset from teeth 122 adjacent side 120.
Claim 20. Dudasik discloses that the third and fourth bone fixation spikes are laterally offset from each other relative to the longitudinal axis (Figs. 1-6B).  Note that the teeth 122 adjacent side 118 are laterally offset from teeth 122 adjacent side 120.
Claim 21. Dudasik discloses that the recess of the first and second bone fixation spikes each extends from a first end having a first portion that extends into each bone fixation spike (see Figs. 2A and 2C) and a second portion that extends to the outer transverse bone facing surface (see Figs. 2A and 2C) (Figs. 1-6B).
Dudasik fails to illustrate that the recess of the first bone fixation spike extends laterally inward between the first bone fixation spike and the longitudinal axis of the bone facing surface and the recess of the second bone fixation spike extends laterally outward between the second bone fixation spike and the laterally opposed side of the first lateral portion of the endplate from the longitudinal axis of the bone facing surface (claim 14).  Dudasik also fail to disclose that the third bone fixation spike defines a recess extending into the outer surface at a location between the tip and the base claim 16), that the fourth bone fixation spike defines a recess extending into the outer surface at a location between the tip and the base (claim 17), that the recess of the third bone fixation spike faces towards the longitudinal axis of the bone facing surface and the recess of the fourth bone fixation spike faces away from the longitudinal axis of the bone facing surface (claim 18), and that the second portion of the recess extends into the outer transverse bone facing surface (claim 21).
	Carls et al. teach that a bone fixation protrusion (engagement structure 304) defines a recess (slot 307) extending into and completely through the outer surface (see Fig. 35).  Thus, such a recess would extend both laterally inward and laterally outward between the bone fixation spike and a longitudinal axis.
However, Dudasik discloses that depressions 121 can be used for receiving bone-growth inducing material (see para. 0126).
	Cauthen teaches an intervertebral implant (implant 10), comprising: an implant body having at least one endplate (first element 20), the endplate comprising an outer transverse bone facing surface (outer wall 60) configured to engage a respective adjacent vertebral surface, at least four bone fixation projections (threads 80) projecting out from the bone facing surface, the bone fixation projections each defining at least one outer surface extending between a base (root of thread) and a tip (crest of thread), and a joint member (concave surface 46) configured to be carried by the endplate, the joint member defining a rounded surface that is configured to provide an articulating joint with a rounded surface of a complementary joint member (convex surface 48) carried by a second endplate (second element 22), wherein the tip is outwardly spaced from the bone facing surface (see Fig. 2), and each bone fixation projection defines a 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the implant of Dudasik such that each bone fixation spike includes the recess and chamber configuration taught by Cauthen, in order to better hold bone-growth inducing material and allow bone ingrowth to fuse the endplate to the adjacent vertebra.  In view of such a modification in view of Cauthen, the modified implant would meet the limitations of claims 14, 16-18, and 21 regarding the first, second, third, and fourth bone fixation spikes and their respective recesses.  Further, as illustrated by Carls et al., a recess that extends completely through a bone fixation spike claim 14).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773